        Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 1 of 35




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                         CRIMINAL NO. 3:06-cr-00160-JBA
v.
AZIBO AQUART                                     JUNE 1, 2021


                            Motion to Dismiss VICAR Counts
                         and Accompanying Memorandum of Law


        Defendant Azibo Aquart, through his counsel, and pursuant to the authorities cited

in the accompanying Memorandum of Law, hereby moves this Court to dismiss the

Violent Crimes in Aid of Racketeering (VICAR) counts (Counts One through Four of the

Fourth Superseding Indictment) on the following grounds:

     • The Connecticut murder statutes relied on by the government sweep so broadly

        that they cannot serve as predicates for generic murder under the VICAR statute.

     • The instructions and verdict form did not ensure jury unanimity as to whether the

        underlying predicate murder under Connecticut law was intentional murder or

        felony murder.

     • The jury was not instructed as to essential elements of the underlying state-law

        predicate offenses.

     • The evidence to support the VICAR convictions is insufficient.

     • Entering judgment against Mr. Aquart for six murders when three people were

        killed would violate the Double Jeopardy Clause of the Fifth Amendment.

     In support of this Motion, Mr. Aquart submits the following Memorandum of Law:
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 2 of 35




I.     In the pending resentencing proceeding, this Court’s authority is not limited
       by the scope of the Second Circuit’s mandate in Mr. Aquart’s appeal.

       A. The original scope of the mandate has been nullified by the government’s
          decision to stop seeking a death sentence in this case.

       As this Court is aware, the U.S. Court of Appeals for the Second Circuit vacated

Mr. Aquart’s death sentences and remanded this case “for a new penalty proceeding

consistent with this opinion.” United States v. Aquart, 912 F.3d 1, 70 (2d Cir. 2018).

The federal government has exercised its discretion to no longer seek the death penalty in

this case. (Doc. 1303.) The scope of the Second Circuit’s remand order has thus been

rendered moot, and that order is now a nullity. The parties are proceeding towards a

noncapital resentencing hearing scheduled for August 9, 2021.

       Following that noncapital resentencing hearing, this Court will issue a new

amended judgment. When it does so, it must assess whether Mr. Aquart “is otherwise

entitled to be discharged.” Fed. R. Crim. P. 32(k)(1) (“Judgment. In General.”). Cf.

United States v. Wilson, 420 U.S. 332, 352-53 (1975) (contemplating that a judge may

rule in favor of a defendant after a verdict of guilty has been entered by the trier of fact,

and holding that when that occurs, the Government may appeal from that ruling without

violating the Double Jeopardy Clause). This Court has a duty not to enter judgment on

convictions and sentences that are legally invalid and should entertain and adjudicate Mr.

Aquart’s legal claims before it enters final judgment in this matter.




                                               1
          Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 3 of 35




       B. In the alternative, the mandate rule does not prevent the Court from
          addressing the claims raised in this Motion due to: (i) its operation as a
          guide to the Court’s discretion rather than a limit on its power; (ii) the
          Court’s overarching obligation to do justice; and (iii) well-recognized
          exceptions that apply here.

       Even if this Court were to disagree that the mandate rule has been rendered

inapposite by the government’s decision not to seek the death penalty on remand, there

are several exceptions to that rule that authorize this Court to address Mr. Aquart’s legal

claims.

       The mandate “rule” derives from the law-of-the-case doctrine. United States v.

Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001). As such, it is not a jurisdictional limit on this

Court’s power but instead serves to guide this Court’s exercise of its discretion. United

States v. Gama-Bastidas, 222 F.3d 779, 784-85 (10th Cir. 2000), cited with approval by

Ben Zvi, 242 F.3d at 95; see also Messenger v. Anderson, 225 U.S. 436, 444 (1912)

(“[T]he phrase, ‘law of the case,’ as applied to the effect of previous orders on the later

action of the court rendering them in the same case, merely expresses the practice of

courts generally to refuse to reopen what has been decided, not a limit to their power.”);

United States v. Moore, 83 F.3d 1231, 1234-35 (10th Cir. 1996) (“[T]he mandate rule . . .

is a discretion-guiding rule subject to exception in the interests of justice. . . . Most

importantly, . . . [it] is a rule of policy and practice, not a jurisdictional limitation, which

thus allows some flexibility in exceptional circumstances.”); United States v. Carson, 793

F.2d 1141, 1147 (10th Cir. 1986) (“We recognize that law of the case is not a

jurisdictional rule; rather, it is a rule to be applied at the sound discretion of the court to

effectuate the proper administration of justice.”); Cochran v. M & M Transp. Co., 110

                                                2
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 4 of 35




F.2d 519, 521 (1st Cir. 1940) (emphasizing that the law-of-the-case doctrine, “like its

twin brother stare decisis, is not an inexorable command, and must not be utilized to

accomplish an obvious injustice.”).

       The Second Circuit has long recognized that “upon remand the trial court may

consider matters not expressly or implicitly part of the decision of the court of appeals.”

United States v. Cirami, 563 F.2d 26, 33 (2d Cir. 1977) (expressing concern not only for

the judicial system’s interest of finality of judgments but also “the interest of deciding

cases on their merits.”); see also United States v. Lasaga, 136 Fed. App’x 428, 431 (2d

Cir. 2005) (”[T]he mandate rule affords the district court discretion to reconsider, on

remand, issues that were not ‘expressly or implicitly’ decided by this court[.]”) (not

selected for publication).

       Lasaga provides a concrete example of an issue that was deemed not to have been

implicitly decided in a previous appeal. In that case, which involved convictions relating

to child pornography, the Second Circuit in the defendant’s first appeal affirmed the

district court’s two-level upward departure on the basis that the sentencing guidelines did

not adequately account for the large quantity of images at issue. 136 Fed. App’x at 432.

On remand for resentencing due to a different type of departure that the Second Circuit

held erroneous, the district court then considered and granted the government’s request

for a three-level upward departure due to the quantity of images. Id. The Second Circuit

affirmed, reasoning that its previous holding affirming the two-level quantity departure

“neither explicitly nor implicitly decided the question of whether a three-level

enhancement would also have been appropriate.” Id. Thus, the determination of whether

                                              3
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 5 of 35




an issue has been implicitly decided by the appellate court must not cast a wide net;

instead, the question of what was—and was not—previously decided must be determined

with precision.

       Moreover, neither the law-of-the-case doctrine nor the mandate rule preclude

federal courts from addressing issues that are non-waivable. Gama-Bastidas, 222 F.3d at

785. In Gama-Bastidas, the Tenth Circuit addressed a second appeal from resentencing

that followed a remand that had resulted from the defendant’s first appeal. For the first

time in the district court on remand, the defendant challenged whether the indictment was

facially sufficient to charge a violation of 21 U.S.C. § 841(a) and whether his conviction

for possession with intent to distribute under § 841(a) was unconstitutional because it

impermissibly exceeded the grand jury’s charge in violation of his Fifth Amendment

right to be tried for a felony only on a grand jury indictment. Id. at 782-84. Even though

these challenges to the indictment had not been raised in the initial appeal, the Tenth

Circuit adjudicated them, reasoning that Fed. R. Crim. P. 12(b)(2) “clearly allows him to

raise his current challenge.” The version of Fed. R. Crim. P. 12(b)(2) addressed by

Gama-Bastidas provided that “a defendant’s objection that the indictment fails to charge

an offense ‘shall be noticed by the court at any time during the pendency of the

proceedings.’” 222 F.3d at 785. That is the version that was in place at the time of Mr.

Aquart’s trial. Three years later, in 2014, during the pendency of Mr. Aquart’s direct

appeal, Fed. R. Crim. P. 12(b)(3) was amended to provide that a challenge to an

indictment for failure to state an offense must be brought before trial. Given the timing



                                             4
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 6 of 35




of that amendment, the new provision cannot serve as the basis of any waiver by Mr.

Aquart of such challenges to the indictment.

       “A district court may depart from an appellate court’s mandate under exceptional

circumstances, including (1) a dramatic change in controlling legal authority; (2)

significant new evidence that was not earlier obtainable through due diligence but has

since come to light; or (3) if blatant error from the prior sentencing decision would result

in serious injustice if uncorrected.” United States v. Webb, 98 F.3d 585, 587 (10th Cir.

1996 (internal quotation marks and alterations omitted)), cited in Ben Zvi, 242 F.3d at 95;

see also Moore, 83 F.3d at 1234.

       These justifications are present here, as discussed further infra. The intervening

decision of United States v. Davis, 139 S. Ct. 2319 (2019), constitutes a dramatic change

of controlling authority. And blatant error in the previous entry of conviction on counts

that are legally and constitutionally invalid would result in serious injustice if

uncorrected.

       Taken together, these principles support the conclusion that this Court should

address the legal claims raised herein before it enters a new judgment following the

upcoming resentencing hearing in this case. 1




1
  Nothing in this filing is meant to be construed as any claim brought under 28 U.S.C. § 2255.
Mr. Aquart’s opportunity to bring claims under that statute is not yet ripe, given that no final
valid judgment has been entered or appealed. Current counsel for Mr. Aquart do not represent
him in section 2255 proceedings. And any such motion under that statute would be brought only
following thorough investigation of all potential postconviction claims by section 2255 counsel.
                                               5
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 7 of 35




II.    Because the convictions on the VICAR counts are legally invalid, this Court
       should not enter judgment on those counts during this resentencing
       proceeding.

       A. Under Davis, application of the categorical approach demonstrates that
          the elements of the Connecticut statutes relied on by the government
          sweep so broadly that they cannot serve as predicates for generic murder
          under the VICAR statute.

          1. The federalism backdrop to the VICAR statute.

       The federal government may exercise only such power as the Constitution

delegates to it. The Tenth Amendment, ratified in 1791, provides: “The powers not

delegated to the United States by the Constitution, nor prohibited by it to the states, are

reserved to the states respectively, or to the people.” U.S. Const. amend. X. As James

Madison wrote in Federalist Paper No. 45: “The powers delegated by the proposed

Constitution to the federal government[] are few and defined. Those which are to remain

in the State governments are numerous and indefinite.”

       Not every murder is a federal crime. Indeed, most are not. The general police

power is not one of the enumerated powers the Constitution delegates to the federal

government; this is a quintessential power reserved to the States. United States v.

Morrison, 529 U.S. 598, 606, 618 (2000) (noting that the Founders denied the federal

government the police power and instead reposed that power in the States); United States

v. Lopez, 514 U.S. 549, 566 (1995) (“The Constitution . . . . withhold[s] from Congress a

plenary police power that would authorize enactment of every type of legislation.”). The

“suppression of violent crime and vindication of its victims” is an exercise of police

power reserved to the States. Morrison, 529 U.S. at 618; see also Brecht v. Abrahamson,


                                              6
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 8 of 35




507 U.S. 619, 135 (1993) (“States possess primary authority for defining and enforcing

the criminal law.” (citation omitted)); Medina v. California, 505 U.S. 437, 445 (1992)

(“[P]reventing and dealing with crime is much more the business of the States than it is of

the Federal Government.”); see also Federalist Paper No. 17 (Alexander Hamilton)

(noting that the “administration of criminal and civil justice” os within the province of the

States). “For nearly two centuries it has been ‘clear’ that, lacking a police power,

‘Congress cannot punish felonies generally.’” Bond v. United States, 572 U.S. 844, 854

(2014) (citation omitted). Thus, most murders in this country are prosecuted by state

authorities under state law in accordance with the general police power reserved to the

states under the Tenth Amendment.

       Congress adopted the federal VICAR statute in 1984 as an exercise of its powers

under the Commerce Clause. U.S. Const. art. I, § 8, cl. 3.

          2. The VICAR statute and convictions in this case.

       The VICAR statute proscribes the commission of certain violent crimes with a

required nexus to a racketeering enterprise:

                      Whoever, as consideration for the receipt of, or as
              consideration for a promise or agreement to pay, anything of
              pecuniary value from an enterprise engaged in racketeering
              activity, or for the purpose of gaining entrance to or
              maintaining or increasing position in an enterprise engaged in
              racketeering activity, murders, kidnaps, maims, assaults with
              a dangerous weapon, commits assault resulting in serious
              bodily injury upon, or threatens to commit a crime of violence
              against any individual in violation of the laws of any State or
              the United States, or attempts or conspires so to do, shall be
              punished—



                                               7
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 9 of 35




                      (1) for murder, by death or life imprisonment, or a fine
              under this title, or both; and for kidnapping, by imprisonment
              for any term of years or for life, or a fine under this title, or
              both[.]

18 U.S.C. § 1959(a).

       Mr. Aquart was not initially charged with any VICAR offenses. The original

Indictment filed in December 2005 charged him with only one count—drug conspiracy.

U.S. District Court for the District of Connecticut Criminal Action No. 3:05-cr-00309-

JBA, Doc. 12. The First Superseding Indictment, filed nearly a year later in November

2006 (under the instant case number), charged him with drug conspiracy and being a

felon in possession of a firearm. (Doc. 47.) The Second Superseding Indictment, filed in

June 2007, alleged for the first time the commission of conspiracy to commit VICAR

murders and three VICAR murders. (Doc. 105 at pp. 1-7.) Each of the three VICAR

murder counts referenced two underlying Connecticut state statutes: Connecticut General

Statutes section 53a-54a (proscribing murder) and Connecticut General Statutes section

53a-8a, which sets forth that state’s law concerning criminal liability for the acts of

another. None of these three counts cited Connecticut General Statutes section 53a-54c,

which proscribes felony murder.

       The Third Superseding Indictment, filed in April 2009, again charged Mr. Aquart

with the VICAR conspiracy and the three VICAR murders (Doc. 255 at pp. 5-9.) This

time, each of the VICAR murder counts cited only one Connecticut statute: section

53a-54a, the statute concerning intentional murder. (Doc. 255 at pp. 5-9.)




                                              8
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 10 of 35




       The Fourth Superseding Indictment, filed in March 2010, charged Mr. Aquart with

the VICAR murders of Tina Johnson (Count Two), James Reid (Count Three), and Basil

Williams (Count Four). (Doc. 361 (Fourth Superseding Indictment) at pp. 6-9.) Each of

these counts charged the offense using identical language excepting the decedents’

names, describing “the Aquart Enterprise” and then alleging the following:

                     On or about August 24, 2005, in the District of
              Connecticut, AZIBO AQUART, also known as “Azibo
              Smith,” “D,” “Dreddy,” and “Jumbo”; AZIKIWE
              AQUART, also known as “Z” and “Ziggy,” and EFRAIN
              JOHNSON, also known as “Pootney;” who are the
              defendants herein, together with John Taylor, who is not
              named as a defendant herein, as consideration for the receipt
              of, and as consideration for a promise and an agreement to
              pay, anything of pecuniary value from the enterprise and for
              the purpose of gaining entrance to and maintaining and
              increasing their position in the enterprise, an enterprise
              engaged in racketeering activity, did murder [decedent’s
              name] unlawfully, willfully, knowingly, and in the
              perpetration of, and attempt to perpetrate, a robbery, in
              violation of Connecticut General Statutes, Sections 53a-54a,
              53a-54c, and 53a-8a.

                     All in violation of Title 18, United States Code,
              Section 1959(a)(1), and Title 18, United States Code, Section
              2.

(Doc. 361 at pp. 6-7, ¶ 11 (Count Two re Tina Johnson), at pp. 7-8, ¶ 14 (Count Three re

James Reid), and at pp. 8-9, ¶ 17 (Count Four re Basil Williams). Thus, the Fourth

Superseding Indictment resurrected the previously dropped reference to accomplice

liability under state law (section 53a-8a) and, for the first time, added references to and

allegations about felony murder under Connecticut law, section 53a-54c.




                                              9
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 11 of 35




       The Fourth Superseding Indictment also charged Mr. Aquart with Conspiracy to

Murder in Aid of Racketeering under 18 U.S.C. § 1959(a)(5). (Doc. 361 at pp. 5-6

(Count One) (re “Tina Johnson and her associates”).) Count One relies on Connecticut

General Statutes sections 53a-54a (intentional murder), 53a-54c (felony murder), and

53a-48(a) (conspiracy; renunciation). (Doc. 361 at p. 6, ¶ 8.)

       Mr. Aquart was convicted of all four of these VICAR counts (Doc. 846 at p. 1)

and others; he was sentenced to death on Counts Two and Four and other counts relating

to the deaths of Tina Johnson and Basil Williams (Doc. 936 at pp. 12-13).

           3. VICAR murder is generic murder.

       The VICAR statute defines “racketeering activity” and “enterprise,” but it does not

define “murders.” Instead, as reported in the Congressional Record:

              While section [1959] proscribes murder, kidnaping, maiming,
              assault with a dangerous weapon, and assault resulting in
              serious bodily injury in violation of federal or State law, it is
              intended to apply to these crimes in a generic sense, whether
              or not a particular State has chosen those precise terms for
              such crimes.

129 CONG. REC. S1, 22,906 (daily ed. Aug. 4, 1983) (emphasis added).

       Thus, the government has long recognized that the predicate crimes listed in

statutes like the VICAR statute are meant in their generic sense. Scheidler v. National

Organization for Women, Inc., 537 U.S. 393, 409 (2003) (noting government concession

that for an offense to be an “act or threat involving ... extortion, ... which is chargeable

under State law” as required by the Racketeer Influenced and Corrupt Organization Act

(RICO), 18 U.S.C. § 1961(1), “the conduct must be capable of being generically


                                              10
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 12 of 35




classified as extortionate”); United States v. Nardello, 393 U.S. 286, 290, 296 (1969)

(noting and agreeing with the Government’s position that the Travel Act’s prohibition

against “extortion ... in violation of the laws of the State in which committed or of the

United States,” 18 U.S.C. § 1952(b)(2), is a prohibition on acts that “would be

generically classified as extortionate”); see also excerpt from Violent Crimes in Aid of

Racketeering; 18 U.S.C. § 1959: A Manual for Federal Prosecutors, Organized Crime and

Racketeering Section of the U.S. Department of Justice (December 2006), p. 22 (“[T]he

determination of whether a statutory offense falls within the generic definition of a

particular crime involves a pure issue of statutory construction that can be resolved prior

to indictment and turns on whether the statutory elements of the offense, and not the

factual circumstances of the specific case, substantially corresponds to the generic

definition of the crime.”).

       This Court ascertains the generic meanings of predicate offenses “‘[i]n many

instances’ by reference to ‘the sense in which the term is now used in the criminal codes

of most States,’ but also by ‘consult[ing] other sources, including federal criminal

statutes, the Model Penal Code, scholarly treatises, and legal dictionaries.’” United States

v. Scott, 990 F.3d 94, 123 (2d Cir. 2021) (en banc) (quoting United States v. Castillo, 896

F.3d 141, 150 (2d Cir. 2018)).

          4. The categorical approach of Davis applies to determining whether a
             charged state crime sweeps more broadly than generic murder and
             therefore cannot serve as a valid VICAR predicate offense.

       For more than three decades, the Supreme Court has issued opinions regarding

how courts should determine whether a federal criminal defendant’s prior conviction

                                             11
      Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 13 of 35




qualifies as a crime of violence for purposes of sentencing enhancements such as the

Armed Career Criminal Act (ACCA). See, e.g., Descamps v. United States, 570 U.S. 254

(2013) (courts should use categorial approach to determine whether a prior conviction is

a “violent felony” within the meaning of the ACCA); Mathis v. United States, 136 S. Ct.

2243, 2245 (2016) (“To determine whether a prior conviction is for one of those listed

crimes, courts apply the “categorical approach”—they ask whether the elements of the

offense forming the basis for the conviction sufficiently match the elements of the

generic (or commonly understood) version of the enumerated crime.”); Taylor v. United

States, 495 U.S. 575, 600 (1990) (“This question requires us to address a more general

issue—whether the sentencing court in applying § 924(e) must look only to the statutory

definitions of the prior offenses, or whether the court may consider other evidence

concerning the defendant's prior crimes. The Courts of Appeals uniformly have held that

§ 924(e) mandates a formal categorical approach, looking only to the statutory definitions

of the prior offenses, and not to the particular facts underlying those convictions. We

find the reasoning of these cases persuasive.”) (citations omitted). Thus, for example, the

Mathis Court held that “[b]ecause the elements of Iowa's burglary law are broader than

those of generic burglary, Mathis's convictions under that law cannot give rise to an

ACCA sentence.” 136 S. Ct. at 2257.

       That was the legal landscape at the time Mr. Aquart was sentenced, as well as

when the Second Circuit decided his first appeal in December 2018. But the next year,

the Supreme Court issued its decision in Davis, 139 S. Ct. 2319, which addressed 18

U.S.C. § 924(c), a statute that “threatens long prison sentences for anyone who uses a

                                            12
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 14 of 35




firearm in connection with certain other federal crimes.” Id. at 2323. The Davis Court

concluded that whether an accused has violated § 924(c) is determined by applying the

categorical approach, and under that approach, the Court held that the residual clause of

§ 924(c) was unconstitutionally vague in violation of due process and the separation of

powers. Id. at 2323-36.

       Davis recognized that the Court’s previous doctrine in this area involved

sentencing enhancement statutes that “required a judge to determine whether a

defendant's prior conviction was for a ‘crime of violence’ or ‘violent felony.’” Id. at

2327. “By contrast,” the Court noted, “a § 924(c) prosecution focuses on the conduct

with which the defendant is currently charged.” Id. (emphasis in original). The Court

reasoned that “the statute’s use of the present and not the past tense lends further support

to the categorical reading.” Id. at 2335.

       The principles of Davis apply in the context of determining whether a charged

murder under state law meets the requirements of the VICAR statute at issue in Mr.

Aquart’s case. Here too, the predicate offense conduct is phrased in the present tense

(“Whoever . . . murders . . . any individual in violation of the laws of any State or the

United States . . .”), which supports the use of the categorical approach. Davis, 139 S. Ct.

at 2335. And for VICAR murder, the statute provides for a penalty of death or life

imprisonment (or a fine or both). 18 U.S.C. § 1959(a)(1). The Second Circuit recently

summarized the concerns with how to define predicate offenses where such lengthy

minimum penalties apply:



                                             13
      Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 15 of 35




                     Tying significant, mandatory penalties to particular
             types of crimes is problematic in our federal system, because
             the definitions of most crimes vary, to a greater or lesser
             degree, from state to state, and between the states and the
             United States itself. If Congress chooses to attach such
             consequences only to particular federal offenses, it can do so
             simply by listing the covered offenses by their designation in
             the United States Code. But to incorporate crimes without the
             use of such a list, including state crimes, Congress must resort
             either to listing “generic” labels of crimes (such as “murder”
             or “burglary”) that might be defined differently in different
             jurisdictions, or provide a general description of the types of
             elements that would entail the consequences Congress wishes
             to include (as in the “force” and “risk of force” clauses in
             § 924(c)).

United States v. Martinez, 991 F.3d 347, 353 (2d Cir. 2021); but see United States v.

Keene, 955 F.3d 391 (4th Cir. 2020) (holding that categorical approach does not apply to

the determination of whether a state offense counts as a VICAR predicate).

          5. Because the charged predicate state crimes sweep more broadly than
             generic murder, such offenses cannot serve as valid VICAR predicate
             offenses.

      In Mr. Aquart’s case, there are two distinct ways in which the predicate state

crimes charged sweep more broadly than generic murder. Either one is independently

sufficient to prevent the Court from entering judgment on the VICAR convictions (Count

One (VICAR conspiracy) and Counts Two through Four (VICAR murders).




                                            14
      Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 16 of 35




              a) Unlike generic murder, Connecticut’s intentional murder statute,
                 Conn. Gen. Stat. § 53a-54a(a), subjects people to criminal liability
                 for murder for causing the suicide of another, including by means
                 of deceit.

       The Connecticut statute charged in the VICAR counts in the Fourth Superseding

Indictment that governs intentional murder includes a provision that proscribes as murder

the act of using deception to cause another person to commit suicide:

                     A person is guilty of murder when, with intent to cause
              the death of another person, he causes the death of such
              person or of a third person or causes a suicide by force,
              duress or deception . . .

Conn. Gen. Stat. § 53a-54a(a) (2010) (emphasis added). When it is not a capital felony,

murder under § 53a-54a is a Class A felony under Connecticut law and as such is

punishable by imprisonment from 25 years to life. Conn. Gen. Stat. § 53a-54a(c) (2010);

Conn. Gen. Stat. § 53a-35a (2010).

       Connecticut’s inclusion of causing suicide by deception as a form of murder is an

expansive view of murder that sweeps more broadly than the scope of generic murder.

The main way to discern the scope of generic murder is with reference to “the sense in

which the term is now used in the criminal codes of most States.” Scott, 990 F.3d at 123,

quoting Castillo, 896 F.3d at 150. Here, such a review shows that the vast majority of

states (and related U.S. jurisdictions) do not consider causing suicide by deception to be a

form of murder.

       At least 9 states expressly proscribe causing, aiding, or assisting a suicide as

manslaughter, not murder: Arizona, Arkansas, Colorado, Delaware, Florida, Hawaii,

Missouri, Oregon, and Utah. See Ariz. Stat. § 13-1103(A)(3) (intentionally providing a

                                             15
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 17 of 35




suicidal person the physical means to commit suicide that they use to do so is

manslaughter); Ark. Code § 5-10-104(a)(2) (manslaughter includes purposely causing or

aiding another person to commit suicide); Colo. Rev. Stat. § 18-3-104(1)(b)

(manslaughter includes intentionally causing or aiding another person to commit suicide);

Del. Code, tit. 11, § 632(5) (manslaughter includes intentionally causing another person

to commit suicide) 2; Fla. Stat. § 782.08 (“[a]ssisting self-murder” is manslaughter); Haw.

Stat. § 707-702(1)(b) (manslaughter includes intentionally causing another person to

commit suicide); Mo. Rev. Stat. § 565.023(1.)(1) (knowingly assisting another “in the

commission of self-murder” is voluntary manslaughter); Or. Rev. Stat. § 163.125(1)(b)

(same); Utah Code § 76-5-205(2)(b) (intentionally aiding suicidal person to commit

suicide is manslaughter).

       At least another 28 jurisdictions expressly proscribe causing, aiding, assisting, or

encouraging a suicide as a standalone crime that is neither murder nor manslaughter;

these typically have penalty provisions that are more lenient than the penalties for murder

or manslaughter, or at most, comparable to the penalties for manslaughter: Georgia,

Idaho, Illinois, Indiana, Iowa, Kansas, Louisiana, Maine, Maryland, Michigan,

Minnesota, Mississippi, Montana, Nebraska, New Hampshire, New Jersey, New Mexico,

Oklahoma, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee,

Texas, Washington, Wisconsin, Puerto Rico, U.S.V.I. See Ga. Code. § 16-5-5(b)

(“Assisted suicide) (penalty of not more than 10 years); Idaho Code § 18-4017(1) & (2)


2
 When force or duress is used, however, Delaware categorizes intentionally causing another to
commit suicide as murder. Del. Code, tit. 11, § 636(a)(3).
                                              16
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 18 of 35




(“Causing a suicide--Assisting in a suicide . . .”) (penalty of not more than 5 years); Ill.

Comp. Stat. ch. 720, § 5/12-34.5 (“Inducement to commit suicide”), Ill. Comp. Stat. ch.

730, § 5/5-4.5-35 (at most a Class 2 felony with penalty of not more than 7 years); Ind.

Code § 35-42-1-2 “Causing suicide”) (a Level 3 felony), Ind. Code § 35-50-1-2(d)(4)

(not more than 20 years); Iowa Code § 707A.2 (“Assisting suicide”) (a Class C felony),

Iowa Code § 902.9 (not more than 10 years); Kan. Stat. § 21-5407(a)(1) & (b)(1)

(“Assisting suicide”) (at most, when committed by force or duress, a “severity level 3,

person felony”), Kan. Stat. § 21-4704(a) (top of guideline range is 8 1/3 years); La. Rev.

Stat., tit. 14, § 32.12 (“Criminal assistance to suicide”) (not more than 10 years); Me.

Rev. Stat., tit. 17-A, § 204 (Aiding or soliciting suicide”) (a Class D crime), tit. 17-A,

§ 1604(1)(D) (less than 1 year); Md. Code, Criminal Law, § 3-102 (“Assisting another to

commit or attempt suicide”), § 3-104 (not more than 1 year); Mich. Comp. Laws

§ 750.329a (“Intent to assist an individual in killing oneself . . .”) (not more than 5 years);

Minn. Stat. § 609.215(1) (“Suicide”) (not more than 15 years); Miss. Code § 97-3-49

(“Assisting suicide”) (not more than 10 years); Mont. Code § 45-5-105 (“Aiding or

soliciting suicide”) (not more than 10 years); Neb. Rev. Stat. § 28-307 (“Assisting suicide

. . .”) (a Class IV felony), Neb. Rev. Stat. § 28-105(1) (not more than 2 years); N.H. Rev.

Stat. § 630:4 (“Causing or Aiding Suicide”) (a Class B felony), N.H. Rev. Stat.

§ 625:9(III)(a)(2) (not more than 7 years); N.J. Stat. § 2C:11-6 (“Aiding suicide”) (a

crime of the second degree), N.J. Stat. § 2C:43-6(a)(2) (not more than 10 years); N.M.

Stat. § 30-2-4 (“Assisting suicide”) (a fourth degree felony), N.M. Stat.

§ 31-18-15(A)(13) (1 ½ years); 21 Okla. Stat. §§ 813, 817 (“Aiding suicide”) (at least 7

                                              17
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 19 of 35




years); Pa. Consol. Stat. tit. 18, § 2505 (“Causing or aiding suicide”) (a felony in the

second degree), Pa. Consol. Stat. tit. 18, § 1103(2) (not more than 10 years); R.I. Gen.

Laws § 11-60-3 (“Prevention of assisted suicide”) (not more than 10 years); S.C. Code

§ 16-3-1090(B) & (E) (“Assisted suicide . . .”) (not more than 15 years); S.D. Codified

Laws § 22-16-37 (“Aiding and abetting suicide—Felony”) (a Class 6 felony), S.D.

Codified Laws § 22-6-1(9) (not more than 2 years); Tenn. Code § 39-13-216 (“Assisted

suicide . . .”) (a Class D felony), Tenn. Code § 40-35-112(c)(4) (not more than 12 years);

Tex. Penal Code § 22.08 (“Aiding Suicide”) (a “state jail felony”), Tex. Penal Code

§ 12.35 (not more than 2 years); Wash. Rev. Code § 9A.36.060 (“Promoting a suicide

attempt”) (a Class C felony), Wash. Rev. Code § 9A.20.021(1)(c) (not more than 5

years); Wisc. Stat. § 940.12 (“Assisting suicide”) (a Class H felony), Wisc. Stat.

§ 939.50(3)(h) (not more than 6 years); Laws of Puerto Rico, tit. 33, § 4738 (“To abet to

commit suicide”) (a third degree felony), Laws of Puerto Rico, tit. 33, § 4644(c) (not

more than 8 years); V.I. Code, tit. 14, § 2141 (“Aiding or advising suicide”) (not more

than 5 years).

       Finally, 14 jurisdictions within the U.S. do not expressly criminalize the conduct

of causing, aiding, or assisting suicide: Alabama, California, the District of Columbia,

Kentucky, Massachusetts, Nevada, North Carolina, Ohio, Vermont, Virginia, West

Virginia, Wyoming, the United States, and Guam.

       In sum, an overwhelming majority of U.S. jurisdictions—51 of them—do not

include causing another person to commit suicide as a form of murder (let alone, causing

another person to commit suicide by mere verbal conduct such as deception).

                                             18
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 20 of 35




       Moreover, the Model Penal Code likewise does not include the conduct of causing

another person to commit a suicide as a form of murder. Instead, the Model Penal Code

expressly provides for this as an independent offense—one that is a lesser form of

criminal homicide than murder. Compare MPC § 210.5(2) (“Causing or Aiding

Suicide”) (“A person who purposely aids or solicits another to commit suicide is guilty of

a felony of the second degree if his conduct causes such suicide . . .”) with MPC

§ 210.2(2) (“Murder”) (“Murder is a felony of the first degree[.]”).

        For all these reasons, generic murder does not encompass causing another person

to commit suicide. Because the Connecticut statute governing intentional murder,

§ 53a-54a(a), includes this provision, it does not fit the definition of generic murder under

federal law for purposes of 18 U.S.C. § 1959(a), the VICAR statute. Cf. Mathis, 136

S. Ct. at 2257 (“Because the elements of Iowa’s burglary law are broader than those of

generic burglary, Mathis’s convictions under that law cannot give rise to an ACCA

sentence.”); United States v. Ibarra, No. 17cr0411-AJB, 2018 WL 620185, at **1-2 (S.D.

Cal. Jan. 29, 2018) (granting motion to strike assault allegation because “[f]ederal law

requires more than California before someone can be convicted of assault with a

dangerous weapon as a predicate act” under 18 U.S.C. § 1959(a)(3), and therefore, “The

state statute is not a categorical match to the federal offense charged.”). Applying the

categorical approach of Davis, 139 S. Ct. at 2323-35, to 18 U.S.C. § 1959(a), this Court

should rule that the convictions on the VICAR counts (Counts One through Four of the

Fourth Superseding Indictment) are invalid.



                                             19
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 21 of 35




              b) Unlike generic murder, Connecticut’s felony-murder statute, Conn.
                 Gen. Stat. § 53a-54c, purports to subject people to criminal liability
                 for causing the death of another while in flight from having
                 committed a felony with no immediacy requirement or temporal
                 limitation whatsoever.

       Again, neither the original Indictment nor any of the first three Superseding

Indictments referenced felony murder under Connecticut law. Citations to that statute,

Conn. Gen. Stat. § 53a-54c, appeared for the first time in this case in the Fourth

Superseding Indictment. (Doc. 361 at p. 6, ¶ 8 (Count One); at p. 7, ¶ 11 (Count Two); at

p. 8, ¶ 14 (Count Three); at p. 9, ¶ 17 (Count Four).)

       Connecticut’s felony-murder statute provides, in relevant part:

                      A person is guilty of murder when, acting either alone
              or with one or more persons, he commits or attempts to
              commit robbery, burglary, kidnapping, sexual assault in the
              first degree, aggravated sexual assault in the first degree,
              sexual assault in the third degree, sexual assault in the third
              degree with a firearm, escape in the first degree, or escape in
              the second degree and, in the course of and in furtherance of
              such crime or of flight therefrom, he, or another participant, if
              any, causes the death of a person other than one of the
              participants . . .

Conn. Gen. Stat. § 53a-54c (2010) (emphasis added). The animating principal of felony-

murder liability is that a defendant may be held criminally liable for a killing he did not

intend because he participated in committing a dangerous felony and therefore has

assumed the risk that doing so could result in someone’s death.

       Some felony-murder statutes require that the death had to have been caused during

the commission of the felony itself. Others, like Connecticut’s, have a more expansive

provision allowing for felony-murder liability when a death is caused during the


                                             20
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 22 of 35




defendant’s flight from the felony. Unlike Connecticut’s felony-murder statutes, most

felony-murder statutes that contain a flight provision include the qualifying adjective

“immediate” before the term “flight.” The general idea is that potential exposure to

felony-murder liability ceases once the immediate danger has passed and the defendant

has reached a place of safety.

       Again, the determination of whether Connecticut’s felony-murder statute is a “fit”

with generic murder or sweeps too broadly begins with a survey of the codes of other

U.S. jurisdictions.

       As a threshold matter, 4 states have no statute providing for any criminal liability

for felony murder: Hawaii, Idaho, Kentucky, and South Carolina.

       The felony-murder statutes of 30 other jurisdictions contain no provision allowing

for liability for a death that occurred during flight from the felony: California, the District

of Columbia, Florida, Georgia, Indiana, Iowa, Louisiana, Maryland, Massachusetts,

Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Mexico, North Carolina,

Ohio, Oklahoma, Rhode Island, South Dakota, Tennessee, Vermont, Virginia, West

Virginia, Wisconsin, Wyoming, the United States, Guam, and Puerto Rico. See Cal.

Penal Code § 189(a); D.C. Code § 22-2101; Fla. Stat. § 782.04; Ga. Code § 16-5-1(c);

Ind. Stat. § 35-42-1-1(2) & (3); Iowa Code § 707.2(1.)(b), (e) & (f); La. Rev. Stat., tit. 14,

§ 30(A.)(1); Md. Code, Criminal Law § 2-201(a)(4); Mass. Gen. Laws, ch. 265, § 1;

Mich. Comp. Laws § 750.316(1)(b); Minn. Stat. §§ 609.185, 609.19; Miss. Code

§ 97-3-19; Neb. Rev. Stat. § 28-303; Nev. Rev. Stat. § 200.030(1)(b) & (e); N.M. Stat.

§ 30-2-1(A)(2) & (3); N.C. Gen. Stat. § 14-17(a); Ohio Rev. Code § 2903.02(B); Okla.

                                              21
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 23 of 35




Stat., tit. 21, § 701.7(B); R.I. Gen. Laws § 11-23-1; S.D. Codified Laws § 22-16-4; Tenn.

Code § 39-13-202(a)(2); Vt. Stat. § 2301; Va. Code § 18.2-32; W. Va. Code, § 61-2-1;

Wisc. Stat. § 940.03; Wyo. Stat. § 6-2-101(a); 18 U.S.C. § 1111; Guam Code, tit. 9,

§ 16.30(a)(2); Laws of Puerto Rico, tit. 33, § 4734(b); V.I. Stat. § 922(a)(2)).

       Another 15 jurisdictions have statutes with flight provisions that require the flight

to be immediate in order to give rise to liability for felony murder: Alabama, Alaska,

Arizona, Arkansas, Colorado, Maine, Missouri, New Hampshire, New Jersey, New York,

North Dakota, Oregon, Texas, Utah, and Washington. See Ala. Code § 13A-6-2(a)(3);

Alaska Stat. § 11.41.100(a)(3), (4) & (5), Alaska Stat. § 11.41.110(a)(3); Ariz. Rev. Stat.

§ 13-1105(A.)(2); Ark. Code §§ 5-10-101(a)(1)(B) & (2)(B), 5-10-102(a)(1)(B); Colo.

Rev. Stat. § 18-3-102(1)(b); Me. Rev. Stat., tit. 17-A, § 202(1.); Mo. Rev. Stat.

§ 565.021(1.)(2); N.H. Rev. Stat. § 630:1-b(I)(b); N.J. Stat. § 2C:11-3(a)(3); N.Y. Penal

Law § 125.27(1)(a)(vii); N.D. Century Code § 12.1-16-01(1.)(c); Or. Rev. Stat.

§ 163.115(1)(b); Tex. Penal Code § 19.02(b)(3); Utah Code § 76-5-203(2)(d)(i); Wash.

Rev. Code §§ 9A.32.030(1)(c), 9A.32.050(1)(b).

       Thus, in sum, a total of 49 jurisdictions in the United States—another

overwhelming majority—do not allow for felony-murder liability for a death that occurs

during flight from the felony that is not immediate.

       Although the felony-murder provision of the Model Penal Code does not contain

an immediacy requirement or temporal limitation, it contains an alternative requirement

that is even more restrictive, because it requires the defendant to have committed a

criminal homicide “recklessly under circumstances manifesting extreme indifference to

                                             22
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 24 of 35




the value of human life.” MPC § 210.2(1)(b). Connecticut’s felony-murder statute

contains no such provision. Conn. Gen. Stat. § 53a-54c. In any event, the Model Penal

Code’s lack of temporal limitation is not enough to counterbalance the weight of

authorities from around the country on this matter. For felony-murder liability, generic

murder requires that any flight be immediate flight from the commission of the felony.

This is consistent with the definition of felony murder contained in Black’s Law

Dictionary:

                      felony-murder rule (1943) Criminal law. The
              doctrine that if a person dies during the course of and in
              furtherance of a specified type of felony — even in immediate
              flight from the scene and even if the decedent was a
              perpetrator of the felony — the death is considered a murder
              regardless of intent. *Most states restrict this rule to
              inherently dangerous felonies such as rape, arson, robbery,
              and burglary.

Black’s Law Dictionary (11th ed. 2019) (emphasis added). See Scott, 990 F.3d at 123

(noting that courts rely in part on legal dictionaries to determine the generic definitions of

crimes); Castillo, 896 F.3d at 150 (same).

       Like its intentional murder statute with respect to causing suicide by deception,

Connecticut’s felony-murder statute sweeps more broadly than generic murder by

allowing liability for murder during flight from a felony that may be attenuated in time

and place from the commission of the felony itself. In short, Connecticut felony murder

under Conn. Gen. Stat. § 53a-54c does not fit the definition of generic murder under

federal law for purposes of 18 U.S.C. § 1959(a), the VICAR statute. Cf. Mathis, 136 S.

Ct. at 2257; Ibarra, 2018 WL 620185, at **1-2. Applying the categorical approach of


                                             23
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 25 of 35




Davis, 139 S. Ct. at 2323-35, to 18 U.S.C. § 1959(a), this Court should rule that the

convictions on the VICAR counts (Counts One through Four of the Fourth Superseding

Indictment) are invalid for this additional, independent reason.

          6. Due to the legal invalidity of the VICAR counts, this Court should not
             enter judgment on these counts following Mr. Aquart’s resentencing
             and should instead dismiss them.

       For either or both of the two independent reasons discussed, the VICAR counts of

conviction are legally invalid. Given that conclusion, it would be improper for the Court

to enter judgment on such counts following the upcoming resentencing hearing. The

Court should decline to enter judgment on such convictions and instead dismiss Counts

One through Four of the Fourth Superseding Indictment.

       Dismissing these counts is well within this Court’s authority at this juncture of Mr.

Aquart’s case. As discussed, the Second Circuit’s mandate is now a nullity due to the

government’s decision to no longer seek a death sentence against Mr. Aquart.

       And even if it were not, the mandate rule does not preclude this Court from

addressing issues that were not decided by the Second Circuit. Cirami, 563 F.2d at 33.

       Moreover, multiple exceptions to the mandate rule apply here. See Webb, 98 F.3d

at 587. The Supreme Court’s decision in Davis was a dramatic change of controlling

authority. And if uncorrected, blatant errors in convictions that are legally and

constitutionally invalid would result in serious injustice.

       When this Court enters judgment following the upcoming resentencing hearing, it

should do so only with respect to those convictions that are legally valid.



                                             24
      Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 26 of 35




       B. The VICAR convictions are legally invalid because jurors were not
          instructed that for them to find Mr. Aquart guilty, they had to
          unanimously agree as to whether the underlying predicate murder under
          Connecticut law was intentional murder or felony murder.

       Under the Sixth Amendment, an accused has a fundamental constitutional right to

be convicted of a serious crime only on the basis of a jury verdict that is unanimous.

Ramos v. Louisiana, 140 S. Ct. 1390 (2020); U.S. Const. amend. VI. Mr. Aquart’s case

involved allegations of two alleged predicate racketeering acts: intentional murder under

Conn. Gen. Stat. § 53a-54a(a) and felony murder under Conn. Gen. Stat. § 53a-54c. But

the government did not request (and the Court did not issue) any instruction requiring

jury unanimity as to the predicate murder offense for Counts One through Four. (Doc.

781 at pp. 25, 28-31 (jury instructions proposed by the United States as to Count One);

Doc. 781 at pp. 34-36 (jury instructions proposed by the United States as to Counts Two

through Four); Doc. 781 at p. 50 (jury instruction proposed by the United States as to

unanimity generally); Doc. 834 at pp. 26-29 (Jury Instructions given as to Counts Two

through Four); Doc. 834 at pp. 37-38 (Jury Instructions given as to Count One).) The

jury instructions for each of the VICAR counts should have informed jurors that they

could convict on one of two alternate types of predicate murder but that they had to be

unanimous as to the particular type of predicate murder selected.

       In analogous contexts, the Second Circuit has approved jury instructions requiring

instructions on unanimity as to predicate offenses. For example, in a RICO conspiracy

case, the Circuit approved the following instruction:

              [I]n order to convict the defendant of the RICO conspiracy
              offense, your verdict must be unanimous as to which type or

                                            25
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 27 of 35




               types of predicate racketeering activity the defendant agreed
               would be committed; for example, at least two acts of murder,
               attempted murder, or drug trafficking, or one of each, or any
               combination thereof.

United States v. Applins, 637 F.3d 59, 80 (2d Cir. 2011) (emphasis added); see also

United States v. Helmsley, 941 F.2d 71, 91 (2d Cir. 1991) (approving instruction

requiring unanimity as to at least one of five alternative objectives of the charged

conspiracy).

       The government also did not request (and the Court did not issue) any special

interrogatory on the verdict form for the guilt phase. (Docs. 781, 846.) See United States

v. Pimentel, 346 F.3d 285, 305 (2d Cir. 2003) (“[W]e . . . strongly encourage the use of

special verdict forms in cases alleging multiple racketeering acts to facilitate appellate

review.”). It is impossible to discern from the guilt-phase verdict form whether 12 jurors

found the racketeering predicate to be intentional murder, or 12 jurors found the predicate

to be felony murder, or whether the jury was split on this determination. (Doc. 846 at

p. 1.) See In re Gomez, 830 F.3d 1225 (11th Cir. 2016) (concluding that “a general

verdict of guilty does not reveal any unanimous finding by the jury that the defendant

was guilty of conspiring to carry a firearm during one of the potential predicate offenses,

all of predicate offenses, or guilty of conspiring during some and not others”) (granting

application to file successive section 2255 motion where one of the predicates may have

been legally invalid under on Johnson v. United States, 576 U.S. 591 (2015)).

       With no jury instruction requiring unanimity as to the predicate murder and no

special finding on the verdict form, this Court can have no confidence that Mr. Aquart


                                             26
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 28 of 35




was found guilty in Counts One through Four based on unanimous jury verdicts in

accordance with the Sixth Amendment and Ramos. Following the resentencing hearing,

this Court should therefore decline to enter judgment on the VICAR counts for this

independently sufficient reason.

       C. The VICAR convictions are legally invalid because the jury was not
          instructed as to essential elements of the predicate offense of felony
          murder under Connecticut law.

       The Second Circuit has recognized that “VCAR and RICO ‘seem to require of a

predicate act based on state law that the act include the essential elements of the state

crime.’” Pimentel, 346 F.3d at 305, quoting United States v. Carrillo, 229 F.3d 177, 186

(2d Cir. 2000). As Carrillo explained:

                     If a district judge failed to charge a jury on the state
              law elements of the crime constituting a racketeering act,
              neither we nor the district judge could know what were the
              factual determinations on which the jury based its verdict.
              Thus, we would be unable to determine what the jury decided
              the defendant actually did, and whether, under the jury’s
              findings, the defendant committed the state law offense
              charged as a racketeering act.

Id. at 183-84. Two years before Mr. Aquart’s case was tried, the Circuit emphasized the

importance of specifically instructing juries on the elements of underlying state-law

predicates to a federal racketeering charge:

                      [W]e do not condone the District Court’s decision not
              to include in its jury charge the definition of the racketeering
              acts charged in the indictment. Indeed, as in Carrillo and
              Feliciano, we again caution the Government and the district
              courts in this Circuit that the preferred practice in VCAR and
              RICO cases is to include those definitions when charging the
              jury, and not doing so risks vacatur of the convictions on
              appeal.

                                               27
      Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 29 of 35




Pimentel, 346 F.3d at 305.

          1. The jury was not instructed on the required mens rea for robbery
             under Connecticut law—a specific intent to permanently deprive the
             victim of the property in question.

       Counts Two, Three, and Four of the Fourth Superseding Indictment charged Mr.

Aquart with having murdered each of the victims in the perpetration of a robbery in

violation of Connecticut’s felony-murder statute. (Doc. 361 at p. 7, § 11 (Count Two); at

p. 8, ¶ 14 (Count Three); and at p. 9, ¶ 17 (Count Four).)

       Connecticut law defines a robbery to include a larceny:

                     A person commits robbery when, in the course of
              committing a larceny, he uses or threatens the immediate use
              of physical force upon another person for the purpose of: (1)
              Preventing or overcoming resistance to the taking of the
              property or to the retention thereof immediately after the
              taking; or (2) compelling the owner of such property or
              another person to deliver up the property or to engage in other
              conduct which aids in the commission of the larceny.

Conn. Gen. Stat. § 53a-133 (2010) (emphasis added). Connecticut law defines a larceny

as follows:

                     A person commits larceny when, with intent to deprive
              another of property or to appropriate the same to himself or a
              third person, he wrongfully takes, obtains or withholds such
              property from an owner.

Conn. Gen. Stat. § 53a-119 (2010). For decades, Connecticut courts have consistently

interpreted the required mens rea for larceny as a specific intent to permanently deprive

the victim of the property in question. See, e.g., State v. Marra, 387 A.2d 550, 553

(Conn. 1978) (“Larceny continues to require ‘the existence of a felonious intent in the


                                            28
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 30 of 35




taker to deprive the owner of it permanently.’”) (citation omitted), overruled on other

grounds by Paulsen v. Manson, 525 A.2d 1315 (Conn. 1987); State v. Calonico, 770

A.2d 454, 466 (Conn. 2001) (“[Thus, since a] specific intent [to deprive an owner

permanently of his or her property] is an essential element of larceny . . . [it] must be

proved beyond a reasonable doubt by the state.”) (citation omitted).

       Here, the jury was not instructed on the essential element of the specific intent to

permanently deprive anyone of the property in question. Instead, the jury was instructed:

                     [R]obbery is defined under Connecticut law as
              follows: A person is guilty of robbery when, in the course of
              committing a larceny, he uses or threatens the immediate use
              of physical force upon another person for the purpose of:

                     (1)     preventing or overcoming resistance to the
                             taking of the property or to the retention thereof
                             immediately after the taking; or

                     (2)     compelling the owner of such property or
                             another person to deliver up the property or to
                             engage in other conduct which aids in the
                             commission of the larceny.

(Doc. 834 at p. 27.) The jury that convicted Mr. Aquart was not instructed as to the

elements of larceny under Connecticut law. Nor were jurors told they had to find that

Mr. Aquart had acted with a specific intent to permanently deprive a person of the

property in question. Mr. Aquart was thus denied his right under the Due Process Clause

not to be convicted except upon proof beyond a reasonable doubt as to each element of

the crime charged. U.S. Const. amend. V; see also State v. Payne, 530 A.2d 1110 (Conn.

1987) (vacating larceny conviction due to trial court’s failure to instruct on all the

essential elements of that offense).

                                              29
      Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 31 of 35




       Because the jury was not instructed as to the essential mens rea element of the

state-law predicate crime of robbery (and thus larceny), Mr. Aquart’s convictions on

Counts Two, Three, and Four are unconstitutional in violation of the Due Process Clause

of the Fifth Amendment and the fair-trial guarantee of the Sixth Amendment. U.S.

Const. amends. V, VI. Following the resentencing hearing, this Court should not enter

judgment on these invalid convictions but instead should dismiss them.

          2. The jury was not instructed on the requirement that the homicide have
             been “in furtherance of” the predicate crime or of flight therefrom.

       Connecticut law defines felony murder in pertinent part as follows:

                      A person is guilty of murder when, acting either alone
              or with one or more persons, he commits or attempts to
              commit robbery . . . and, in the course of and in furtherance
              of such crime or of flight therefrom, he, or another participant,
              if any, causes the death of a person other than one of the
              participants . . .

Conn. Gen. Stat. § 53a-54c (emphasis added).

       But the jury was not instructed on the essential element that the causation of death

be in furtherance of the robbery or flight therefrom. Instead, the jury was instructed:

                    [I]n order to convict the Defendant of felony murder,
              the Government must prove beyond a reasonable doubt that:

                     (1)    the Defendant, either alone or with others,
                            committed or attempted to commit a robbery,
                            and

                     (2)    in the course of the robbery, or during flight
                            from the robbery, he, or another participant,
                            caused the death of a person other than one of
                            the participants.



                                             30
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 32 of 35




(Doc. 834 at p. 26.) Once again, Mr. Aquart was denied his right under the Due Process

Clause not to be convicted except upon proof beyond a reasonable doubt as to each

element of the crime charged. U.S. Const. amend. V. Once again, because the jury was

not instructed as to this essential element Connecticut felony murder, the convictions on

Counts Two, Three, and Four are unconstitutional in violation of Mr. Aquart’s rights to

due process and a fair trial. U.S. Const. amends. V, VI. Following the resentencing

hearing, this Court should not enter judgment on these invalid convictions but instead

should dismiss them.

       D. The VICAR convictions are legally invalid due to the insufficiency of the
          evidence.

       In his direct appeal, Mr. Aquart challenged the sufficiency of the evidence for the

VICAR convictions (Counts One through Four). The Second Circuit rejected this claim,

holding that the evidence was sufficient to prove the required nexus to interstate

commerce and to demonstrate that Mr. Aquart had murdered each victim for the purpose

of maintaining or increasing his position in the charged racketeering enterprise. Aquart,

912 F.3d at 17-20. Mr. Aquart acknowledges that this Court is bound by the Second

Circuit’s decision in his first appeal but nonetheless continues to raise this issue to

preserve it for potential further review. 3 Moreover, he notes that the Second Circuit’s


3
 Mr. Aquart’s petition for certiorari raised the sufficiency issue as to motive, presenting as the
proposed question for certiorari review of the Second Circuit’s decision:

               Whether a defendant acts for the “purpose of . . . maintaining or
       increasing [his] position in an enterprise” within the meaning of 18 U.S.C.
       § 1959, the Violent Crimes in Aid of Racketeering statute, whenever he
       acts to protect the enterprise itself.


                                                 31
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 33 of 35




opinion in his appeal does not address that Court’s earlier decisions in United States v.

Bruno, 383 F.3d 65, 71, 81-86 (2d Cir. 2004), which reversed convictions for VICAR

murder and other related racketeering offenses due to the insufficiency of the evidence of

the required motive and relatedness elements, and United States v. Thai, 29 F.3d 785,

816-19 (2d Cir. 1994), which likewise reversed a conviction under 18 U.S.C. § 1959(a)

due to the insufficiency of the evidence with respect to motive. See also United States v.

Jones, 291 F. Supp. 2d 78, 92 (D. Conn. 2003) (granting motion for judgment of acquittal

as to conviction for VICAR murder due to “the dearth of evidence that [the decedent’s]

conduct posed a threat to the Enterprise or to Jones’s leadership role”; characterizing “the

government’s theory of VICAR motive and the inferences that it attempts to draw from

the evidence in support of such a motive” as “based on no more than guesswork”)

(quoting Thai, 29 F.3d at 817).

       E. Entering judgment against Mr. Aquart for six murders when three people
          were killed violates double jeopardy.

       The Double Jeopardy Clause protects an accused not only from “the hazards of

a second trial for the same offense” but also from “multiple punishments for the same

offense.” Wood v. Milyard, 721 F.3d 1190, 1194 (10th Cir. 2013). “[A] court cannot

impose cumulative punishments for the same offense unless the legislature has authorized

it to do so.” Id. In Wood, then-Judge Gorsuch, writing for the Tenth Circuit, explained



(Petition for Writ of Certiorari filed Aug. 5, 2019, in Aquart v. United States, No. 19-5489:
Question Presented.) The government opposed the petition for certiorari in part by arguing that
it was premature and that he could raise this matter on review of the final judgment to be entered
after the upcoming resentencing proceeding. (Brief for the United States in Opposition filed Oct.
7, 2019, in Aquart, No. 19-5489, at pp. 11-12.) The Supreme Court denied certiorari.
                                               32
       Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 34 of 35




the panel’s conclusion that a Double Jeopardy violation had occurred with “a simple

syllogism”:

                       Double jeopardy doctrine prohibits multiple
               punishments unauthorized by legislatures. The Colorado
               legislature has declined to permit multiple murder convictions
               for a single killing. Mr. Wood currently stands convicted of
               both first and second degree murder for a single killing. One
               conviction, therefore, must go.

Id. at 1197.

       Here, for each of the three victims, Mr. Aquart stands convicted of two separate

murders: one VICAR murder under 18 U.S.C. § 1959(a) (Counts Two through Four) and

one drug-related murder under 21 U.S.C. § 848(e)(1)(A) (Counts Five through Seven).

The government cannot show that Congress intended for there to be duplicative criminal

liability under 18 U.S.C. § 1959(a) and 21 U.S.C. § 848(e)(1)(A) for a single murder of

the same victim. In a case with three decedents, it violates the Double Jeopardy Clause

for Mr. Aquart to receive six murder convictions. U.S. Const. amend. V. Therefore,

following resentencing, this Court should enter judgment on—at most—only one murder

conviction for each victim.

       F. Conclusion.

       For all these reasons and any further arguments that may be made in a Reply or at

any oral argument on this Motion, this Court should dismiss Counts One, Two, Three,

and Four of the Fourth Superseding Indictment.




                                            33
Case 3:06-cr-00160-JBA Document 1310 Filed 06/02/21 Page 35 of 35




                                 THE DEFENDANT,
                                 AZIBO AQUART

                                 Monica Foster
                                 Indiana Federal Community Defender
                                 111 Monument Circle, Suite 3200
                                 Indianapolis, IN 46204
                                 317-383-3520
                                 IN Bar No.: 8368-49
                                 E-mail: monica_foster@fd.org

                                 BY: s/ Marc Bookman
                                 Marc Bookman
                                 Atlantic Center for Capital Representation
                                 1315 Walnut Street
                                 Suite 905
                                 Philadelphia, PA 19107
                                 215-732-2227
                                 PA Bar No.: 25516
                                 Email: marcbookman12@gmail.com

                                 David A. Moraghan, Esq.
                                 Smith, Keefe, Moraghan & Waterfall
                                 257 Main Street, Fl. 2-2
                                 Torrington, CT 06790
                                 (860) 482-7651
                                 Federal Bar No.: ct00054
                                 E-mail: dam@skmwlaw.com




                               34
